Citation Nr: 0611091	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  01-08 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUE

Entitlement to an effective date earlier than April 26, 2000, 
for a 100 percent rating for service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.

This case was remanded by the Board in an action dated in 
July 2004.

The Board notes that the veteran submitted evidence received 
by the Board in December 2005.  Normally, absent a waiver 
from the veteran, a remand is necessary when evidence is 
received by the Board that has not been considered by the RO.  
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Here, however, the Board notes that 
the evidence received in December 2005 was duplicative of 
evidence received in August 2005 (and again in November 
2005), and was therefore of record when the RO last 
considered this issue and issued a supplemental statement of 
the case (SSOC) in November 2005.  Since this evidence was, 
in fact, considered by the RO in making its most recent 
determination, a remand is not necessary.


FINDINGS OF FACT

1.  By a rating decision dated in March 2000, the veteran was 
service connected for PTSD, rated as 50 percent disabling 
from February 5, 1999.  

2.  A claim for a higher rating was filed on April 26, 2000; 
in June 2000, the veteran expressed disagreement with the 50 
percent rating.  

3.  Total disability due to PTSD was shown no earlier than 
April 26, 2000.


CONCLUSION OF LAW

An earlier effective date for entitlement to a 100 percent 
rating for service-connected PTSD is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from September 1965 to 
April 1969.  He was previously service connected for serous 
otitis media and for tinnitus.  He submitted a claim for an 
increased rating for his serous otitis media that was 
received on February 5, 1999.  He made no mention of any 
psychiatric disorder at that time.

In June 1999 the veteran submitted a lengthy stressor 
statement that was construed as an informal claim for service 
connection for PTSD.  He was granted service connection for 
PTSD and assigned a 50 percent rating in March 2000, with an 
effective date of February 5, 1999, the date of the claim for 
the increased rating for service-connected ear disability.  

The veteran submitted a statement, received on April 26, 
2000, requesting a reevaluation of his PTSD disability 
rating.  April 26, 2000, is also the date of a treatment note 
from the VA Medical Center (VAMC) in Washington, D.C.  That 
treatment note shows the veteran was seen on an emergency 
basis because he was experiencing distress at work with 
"severe anger" toward a supervisor at work.  Because of 
violent thoughts toward this supervisor, the veteran had 
stayed home from work that day.  The veteran, however, denied 
any plan or intent to do harm.  He also reported being groggy 
in the mornings from one of his medications, and therefore 
reporting late for work.  The veteran expressed having 
thoughts to relapse to alcohol or drug abuse because "I felt 
better then[;] reality is too hard."

The veteran was afforded a VA examination in June 2000.  The 
examiner recounted the veteran's medical history, and noted 
that the veteran reported being unemployed for three weeks.  
He reported that he had been fired for insufficient sales in 
the home improvement department of a major retailer, because 
he missed client appointments due to PTSD meetings at the Vet 
Center, because he had difficulty performing well because of 
lack of sleep and preoccupations with killing people, and 
because he had threatened his boss.

On examination, the veteran presented as calm, cooperative, 
casually dressed, and with appropriate hygiene.  Eye contact 
was fair.  He had some psychomotor agitation, becoming 
visibly distressed when discussing combat stressors.  Speech 
was slow and halting; mood was depressed; affect was 
restricted, mostly sad and anxious.  He reported neither 
delusions nor auditory hallucinations.  Thought form was 
logical, coherent, and goal directed.  Thought content was 
significant for intrusive, recurrent unwanted thoughts of 
stressors.  He had homicidal thoughts, though not directed at 
any specific person.  He had no suicidal ideation, though he 
expressed vague suicidal thoughts when his tinnitus became 
overwhelming.  He was oriented as to time, person, and place; 
memory was grossly intact; impulse control was reported as 
poor.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnosis was:  PTSD; alcohol dependence 
in remission.  There was no diagnosis in Axis II (personality 
disorders and mental retardation).  The Axis III (general 
medical conditions) diagnosis was tinnitus.  In Axis IV 
(psychosocial and environmental problems) the examiner noted 
chronic illness, no significant relationships, and 
unemployment.  The Axis V (global assessment of functioning 
(GAF) score) report was 45, which falls in the range defined 
as serious symptoms or serious impairment in social, 
occupational, or school functioning.  

Of record are records from the Social Security Administration 
(SSA) related to a determination that the veteran is 
disabled.  Those records show that his disability began on 
May 23, 2000.  This date is the date claimed by the veteran 
himself in his Application for Disability Insurance Benefits, 
dated in June 2000. 

Included in the SSA records is a July 2000 response to a SSA 
query made to W.M., MSW.  Mr. M. noted that he had seen the 
veteran since October 1999 for group and individual therapy 
for PTSD.  Mr. M. described the veteran as having major 
impairment in several areas of work, family, judgment, 
thinking, and mood.  Mr. M. cited the veteran's PTSD, 
combined with depression, as reasons for his inability to 
hold a job.  Mr. M. further noted that the veteran had severe 
difficulties with relationships, and listed the veteran's 
contributing disabilities as sleep problems, depression, 
PTSD, and hearing loss.  He did not provide any opinion 
regarding what portion of the veteran's impairment could be 
specifically attributed to his PTSD, and he did not provide 
any information useful in deciding an effective date for the 
veteran's 100 percent disability rating.  

Also included in the SSA records is the report of an August 
2000 examination by H.F., M.D.  Dr. F. described the veteran 
as fully oriented with a clear sensorium.  He was able to 
give his complete address, date of birth, phone number, and 
age.  The veteran was responsive, cooperative, and friendly; 
he was not evasive, but there was some element of 
guardedness.  Memory and attention were good; there was some 
decline in concentration.  The doctor reported successful 
completion of various cognitive tests.  Mood was mildly 
depressed; affect was full range and appropriate.  There was 
no evidence of thought disorder, or of psychosis such as 
hallucinations or delusions.  His insight and judgment were 
reported as "fine."  Intelligence appeared to be above 
average.  Dr. F. diagnosed PTSD by history; alcoholism and 
cannabis abuse or dependence, self-reported to be in long-
term remission; and affective disorder NOS with anxiety.  Dr. 
F. did not give a GAF score, nor did he provide any opinion 
regarding onset of the veteran's current symptoms.  In sum, 
there is nothing in the SSA records warranting a 100 percent 
rating earlier than the May 23, 2000, date claimed by the 
veteran.   

In June 2000, the veteran submitted a notice of disagreement 
with his 50 percent rating.  The veteran's rating was 
increased to 70 percent by way of a rating decision dated in 
September 2000, with an effective date of June 20, 2000, 
which is the date of the VA PTSD examination.  Finally, the 
veteran's disability rating was increased to 100 percent in 
April 2001, effective from April 26, 2000, the date of Dr. 
G.O.'s VA treatment note.  

In June 2001, the veteran submitted a notice of disagreement 
with the April 2001 rating decision granting 100 percent 
disability for PTSD.  The NOD was less than explicit as to 
what was being disagreed with.  The veteran disagreed "with 
the time period of July 19, 2000," which date is unrelated 
to his PTSD claim.  The Board notes that the only 
significance of the July 19, 2000, date is that that is the 
date on which the veteran submitted a VA Form 9 perfecting an 
appeal for a higher rating for his service-connected 
tinnitus, averring that his 10 percent award should be 
increased to 100 percent.  The Board can find no correlation 
between the July 19, 2000, date and his PTSD appeal.  
Nonetheless, taken in context, the Board, as did the RO, 
construes the April 2001 NOD as a disagreement with the 
effective date of the April 26, 2000, 100 percent award.  

The Board recognizes that the veteran continues to contend 
that his PTSD symptoms arose decades before he was diagnosed 
with PTSD in 1999, and therefore should be compensated 
retroactively.  However, as explained in the Board's July 
2004 remand, the law does not permit retroactive awards.  
Further, and more to the point, the Board does not have 
jurisdiction to adjudicate the issue of the original 
effective date of his PTSD claim because that issue is not 
before the Board.  (Even if consideration of a date earlier 
than February 5, 1999, for an award of service connection was 
before the Board, there is no suggestion in the record that a 
claim was filed earlier, or that the veteran was found to 
have had PTSD by April 11, 1980, the date on which PTSD was 
recognized by VA as a ratable disability.  See VAOPGCPREC 26-
97 (the addition of PTSD as a diagnostic entity in VA's 
schedule for rating mental disorders is a "liberalizing VA 
issue" for the purpose of assigning effective dates, but an 
effective date prior to the date of claim may not be awarded 
under 38 C.F.R. § 3.114(a) unless the claimant met all 
eligibility criteria for award of service connection for PTSD 
on April 11, 1980).  

The effective date of an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability occurred, if the application 
for the increase is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Here, the 
veteran's 100 percent rating was made effective April 26, 
2000, the date of both the claim for an increased rating, and 
the date of the VA emergency treatment note by Dr. G.O.  The 
Board finds no evidence of record in support of an earlier 
date for the award of 100 percent for PTSD.  In fact, the 
objective medical evidence of record does not support the 
award of a 100 percent at any time earlier than the April 26, 
2000, date already assigned.  The Board also notes that this 
date is earlier than the effective date of disability that 
the veteran claimed in his application to SSA.  

Post-traumatic stress disorder is rated utilizing the 
criteria found at Diagnostic Code 9440.  38 C.F.R. § 4.130 
(2005).  Under Diagnostic Code 9411, a 100 percent evaluation 
is for application when there is total occupation and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The VA examination conducted in June 2000 expressed no 
opinion regarding the onset of the veteran's current 
symptoms.  That examiner's report assigned a GAF score of 45, 
which denotes serious symptoms or serious (but not total) 
impairment in social, occupational, or school functioning.  
The veteran reported neither delusions nor auditory 
hallucinations.  His thought form was logical, coherent, and 
goal directed.  He was oriented as to time, person, and 
place; memory was grossly intact; impulse control was 
reported as poor.  There is also nothing in VA treatment 
records indicating a date earlier than April 2000 when the 
veteran began to experience totally disabling symptoms.  In 
fact, the symptoms described in the June 2000 examination 
report do not approach those typical of the 100 percent 
rating as noted by the criteria cited above.

Nothing in the veteran's SSA record indicates an effective 
date any earlier than the May 23, 2000, date claimed by the 
veteran in his SSA application to SSA.  Neither the July 2000 
response from social worker W.M., nor the report of the 
August 2000 examination by Dr. H.F. provides any evidence 
suggesting total disability due to PTSD earlier than April 
2000.  In fact, referring to the above VA criteria for 100 
percent disability for PTSD, the Board notes that neither the 
July 2000 response from W.M., nor the August 2000 examination 
for SSA benefits indicates total occupational and social 
impairment warranting a 100 percent rating for PTSD under the 
VA rating criteria.  

In short, there is no evidence of record that it was 
factually ascertainable that an increase in disability 
occurred any earlier than the currently assigned effective 
date of April 26, 2000, the date of the veteran's visit to 
Dr. G.O.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim of an earlier effective date 
for the veteran's 100 percent award for PTSD.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2004.  (Although the notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to an earlier effective date for award 
of a 100 percent rating for service-connected PTSD, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  The RO also provided a statement of the case 
(SOC) and a SSOC reporting the results of the RO's reviews, 
and the text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs, medical records, and SSA records.  The veteran was also 
afforded a hearing before the undersigned Veterans Law Judge.  
The Board notes that the Huntington, West Virginia RO, where 
the case was sent for the development ordered by the Board's 
remand, attempted to obtain the veteran's VA vocational 
rehabilitation file from the Washington, D.C. RO.  The 
Washington, D.C. RO responded that those records could not be 
located.  In cases, such as here, where the custodian of 
federal records advises that it does not have them, it may be 
concluded that further efforts to obtain those records would 
be futile, and VA's duty in this regard are therefore met.  
38 C.F.R. §  3.159(c)(2) (2005).  VA has no duty to inform or 
assist that was unmet.




ORDER

Entitlement to an effective date earlier than April 26, 2000, 
for a 100 percent rating for service-connected post-traumatic 
stress disorder (PTSD), is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


